IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DEPARTMENT OF REVENUE,                NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-712

MARCELA A. CORNELL and
MAXIMILIANO G. ESPEJO,

     Appellees.
_____________________________/

Opinion filed January 6, 2016.

An appeal from an order of the Department of Revenue.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Assistant Attorney
General, Tallahassee, for Appellant.

No Appearance for Appellees.



PER CURIAM.

      The Florida Department of Revenue raises two issues in this appeal of a

Final Administrative Support Modification Order determining the child support

obligation of Appellee Maximiliano G. Espejo (the father). In the first issue, the

Department argues that the administrative law judge (ALJ) erred by concluding

that he lacked authority to enter a support order exceeding the amounts set forth in

the Department’s Proposed Order to Modify Administrative Support Order based
on new information developed at an evidentiary hearing that would increase the

father’s child support obligation under the statutory child support guidelines. In the

second issue, the Department argues that the Final Administrative Support

Modification Order is not supported by competent, substantial evidence. Consistent

with our opinion in Department of Revenue v. Reyes, No. 1D15-707 (Fla. 1st DCA

December 31, 2015), we resolve both issues by concluding that the ALJ was

required to establish the father’s child support obligation based on the evidence

presented at the hearing. By limiting the father’s child support obligation to the

amounts contained in the proposed order, notwithstanding the evidence presented,

the Final Administrative Support Modification Order is contrary to Florida law and

not supported by competent, substantial evidence. Accordingly, we vacate the

order and remand for further proceedings.

WETHERELL, ROWE, and RAY, JJ., CONCUR.




                                          2